     Case 3:21-cv-01393-N Document 41 Filed 06/14/21        Page 1 of 8 PageID 232



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 20-cv-3535-WJM-STV

LAFE DUNN,

        Plaintiff,

v.

SOUTHWEST AIRLINES CO., and
SOUTHWEST AIRLINES CO. VOLUNTARY SEPARATION PROGRAM 2020,

        Defendants.


                     ORDER GRANTING IN PART DEFENDANTS’
                 MOTION FOR TRANSFER OF VENUE AND TO DISMISS


        This matter is before the Court on Defendants Southwest Airlines Co.

(“Southwest”) and Southwest Airlines Co. Voluntary Separation Program 2020’s (the

“VSP”) (collectively, “Defendants”) Motion for Transfer of Venue and to Dismiss

(“Motion”) (ECF No. 13). For the following reasons, that part of the Motion seeking a

transfer of venue is granted.

                                       I. BACKGROUND

        Plaintiff Lafe Dunn is an airline pilot formerly employed by Southwest. (ECF No.

1 ¶ 11.) Effective June 2020, to contend with decreased business during the COVID-19

pandemic, Southwest implemented the VSP, an opt-in program through which eligible

employees were able to voluntarily end their employment with Southwest in exchange

for severance benefits. (Id. ¶ 7; ECF No. 13 at 2.) The VSP is subject to and governed

by the Employee Retirement Income Security Act, 29 U.S.C. §§ 1001 et seq. (“ERISA”).
   Case 3:21-cv-01393-N Document 41 Filed 06/14/21              Page 2 of 8 PageID 233



(ECF No. 1 ¶ 7; ECF No. 13 at 2.)

       In June 2020, Dunn applied to participate in the VSP. (ECF No. 1 ¶ 22.) The

Southwest Airlines Board of Trustees (“Board”) determined that he was ineligible,

however, and denied his application. (Id. ¶ 23.) Dunn sought reconsideration of the

Board’s decision, and Southwest’s senior attorney affirmed the denial. (Id. ¶¶ 24–25.)

       Dunn filed his Complaint on December 1, 2020. (ECF No. 1.) In his Complaint,

he brings claims for benefits under the VSP and for breach of fiduciary duty. (Id. ¶¶ 35–

51.) Dunn seeks payment of VSP benefits or monetary damages equivalent in value to

the benefits. (Id. at 10–11 ¶¶ 1–3.)

       Defendants filed their Motion on February 1, 2021, seeking transfer of this action

to the United States District Court for Northern District of Texas, or, in the alternative,

dismissal of the action for failure to state a claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). (ECF No. 13.) Dunn responded on February 18, 2021, and

Defendants replied on March 4, 2021. (ECF Nos. 15 & 22.)

                                       II. LEGAL STANDARD

       “For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have

been brought.” 28 U.S.C. § 1404(a). Normally, the party moving to transfer a case

pursuant to § 1404(a) bears the burden of establishing that the existing forum is

inconvenient. See Chrysler Credit Corp. v. Cnty. Chrysler, Inc., 928 F.2d 1509, 1515

(10th Cir. 1991). Moreover, “[i]n the typical case not involving a forum-selection clause,

a district court considering a § 1404(a) motion (or a forum non conveniens motion) must

evaluate both the convenience of the parties and various public-interest considerations.”



                                              2
   Case 3:21-cv-01393-N Document 41 Filed 06/14/21             Page 3 of 8 PageID 234



Atl. Marine Constr. Co. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 62 (2013); see

also Chrysler Credit Corp., 928 F.2d at 1516 (setting out factors courts consider in “an

individualized, case-by-case consideration of convenience and fairness” (internal

quotation marks omitted)). “Ordinarily, the district court would weigh the relevant factors

and decide whether, on balance, a transfer would serve ‘the convenience of parties and

witnesses’ and otherwise promote ‘the interest of justice.’” Atl. Marine, 571 U.S. at 62–

63 (quoting § 1404(a)).

       The calculus changes, however, when the parties have a contract containing a

valid forum-selection clause, which “represents the parties’ agreement as to the most

proper forum.” Id. (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 31 (1988)).

“[A] valid forum-selection clause should be given controlling weight in all but the most

exceptional cases.” Id. at 62–63 (alterations in original omitted). Relevant here, the

Supreme Court has held that “[t]he presence of a valid forum-selection clause requires

district courts to adjust their usual § 1404(a) analysis” in two ways:

              First, the plaintiff’s choice of forum merits no weight. Rather,
              as the party defying the forum-selection clause, the plaintiff
              bears the burden of establishing that transfer to the forum for
              which the parties bargained is unwarranted. . . .

              Second, a court evaluating a defendant’s § 1404(a) motion
              to transfer based on a forum-selection clause should not
              consider arguments about the parties’ private interests.
              When parties agree to a forum-selection clause, they waive
              the right to challenge the preselected forum as inconvenient
              or less convenient for themselves or their witnesses, or for
              their pursuit of the litigation. A court accordingly must deem
              the private-interest factors to weigh entirely in favor of the
              preselected forum . . . . As a consequence, a district court
              may consider arguments about public-interest factors only.
              Because those factors will rarely defeat a transfer motion,
              the practical result is that forum-selection clauses should
              control except in unusual cases.


                                             3
      Case 3:21-cv-01393-N Document 41 Filed 06/14/21         Page 4 of 8 PageID 235




Id. at 63–64.

                                          III. ANALYSIS

         Defendants contend that the Court must transfer this action to the United States

District Court for the Northern District of Texas because the VSP contained a valid

forum-selection clause mandating that disputes regarding the VSP be litigated in that

District. (ECF No. 13.) Dunn does not dispute the existence or validity of the forum-

selection clause, but asserts that the Court should not honor the clause. (ECF No. 15 at

3.)

         In light of the forum-selection clause, Dunn has the burden to demonstrate that

the public-interest factors of the § 1404(a) balancing test weigh in his favor. Atl. Marine,

571 U.S. at 63–64. “Public-interest factors may include the administrative difficulties

flowing from court congestion; the local interest in having localized controversies

decided at home; and the interest in having the trial of a diversity case in a forum that is

at home with the law.” Id. at 63 n.6 (internal quotation marks omitted; alterations

incorporated). Public-interest factors, however, “will rarely defeat a transfer motion.” Id.

at 64. Dunn faces a “heavy burden” of “showing . . . that enforcement would be

unreasonable and unjust.” Riley v. Kingsley Underwriting Agencies, Ltd., 969 F.2d 953,

957 (10th Cir. 1992) (quoting M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 10

(1972)).

         Dunn first argues that ERISA provides that suit may be brought where: (1) the

plan is administered, (2) the breach or violation took place, or (3) a defendant resides or

may be found. (ECF No. 15 at 4; see also 29 U.S.C. § 1132(e)(2).) He contends that

because Defendants do business at Denver International Airport, they “may be found” in


                                             4
   Case 3:21-cv-01393-N Document 41 Filed 06/14/21               Page 5 of 8 PageID 236



Colorado, and therefore venue is appropriate in this District. (ECF No. 15 at 4.)

       Second, Dunn argues that Defendants carry the burden of demonstrating that the

existing forum is inconvenient. (Id.) He asserts that the current forum is not

inconvenient for Defendants, whereas transfer to Texas would burden him, as he

resides in Colorado. (Id. at 4–5.)

       Dunn misstates the relevant legal standards. As discussed above, the general

standard of deference to the plaintiff’s forum choice changes where a valid forum-

selection clause exists. See Atl. Marine, 571 U.S. at 63–64. Rather, a “plaintiff’s choice

of forum merits no weight” where a forum-selection clause exists. Id. at 63. Dunn’s

arguments regarding the parties’ private interests—such as his residence in Colorado

and the inconvenience of traveling to Texas for proceedings—are unavailing for the

same reason. Id. at 64 (“When parties agree to a forum-selection clause, they waive

the right to challenge the preselected forum as inconvenient or less convenient for

themselves or their witnesses, or for their pursuit of the litigation.”).

       Finally, Dunn argues that the Court should disregard the forum-selection clause

because a transfer would negatively impact Dunn and therefore undercut ERISA’s

remedial goals. (ECF No. 15 at 5–6.) He cites three out-of-circuit district court cases

wherein courts declined to honor forum-selection clauses in ERISA-qualified plans

based on this policy rationale. (Id. at 6; see also Dumont v. PepsiCo, Inc., 192 F. Supp.

3d 209, 222–23 (D. Me. 2016); Coleman v. Supervalu, Inc. Short Term Disability

Program, 920 F. Supp. 2d 901, 907–08 (N.D. Ill. 2013); Nicolas v. MCI Health & Welfare

Plan No. 501, 453 F. Supp. 2d 972, 974 (E.D. Tex. 2006).)

       Although the Tenth Circuit has not spoken to the issue of whether a forum-



                                               5
   Case 3:21-cv-01393-N Document 41 Filed 06/14/21            Page 6 of 8 PageID 237



selection clause in an ERISA-qualified plan is entitled to deference, each circuit court to

address the issue has held that it is. See Smith v. Aegon Cos. Pension Plan, 769 F.3d

922 (6th Cir. 2014); In re Mathias, 867 F.3d 727, 734 (7th Cir. 2017). Additionally, the

majority of district courts—including those within the Tenth Circuit—have held that

forum-selection clauses are presumptively valid in the context of an ERISA plan

document. See Williams v. Ascension Health Long-Term Disability (LTD) Plan, 2017

WL 1540635, at *2 (D. Kan. Apr. 28, 2017) (collecting cases) (“The majority of courts to

consider the question have held that forum-selection clauses are not inconsistent with

§ 1132(e)(2) or any other provision of ERISA.”); Frontier Airlines, Inc. Ret. Plan for

Pilots v. Sec. Pac. Nat’l Bank, N.A., 696 F. Supp. 1403, 1406 (D. Colo. 1988) (honoring

forum selection clause in ERISA-qualified plan). In the context of the great weight of

authority, the three cases on which Dunn relies are merely “outliers that other courts

have declined to follow.” Feather v. SSM Health Care, 216 F. Supp. 3d 934, 940 (S.D.

Ill. 2016).

        Moreover, in Williams, the court provided several reasons for permitting forum-

selection clauses in ERISA-qualified plans, such as removing uncertainty as to proper

venue, allowing one court to oversee the administration of a particular plan, and

“promot[ing] ERISA’s goal of providing a low-cost administration of employee benefits

plans.” Williams, 2017 WL 1540635, at *2. The court also noted that Congress did not

expressly prohibit the inclusion of forum-selection clauses in ERISA plans. Id.

        Given the weight of authority and the reasons articulated by the Williams court,

the Court can discern no reason to deviate from the conclusion that a valid forum-

selection clause may govern the appropriate venue in an ERISA case. The VSP



                                             6
     Case 3:21-cv-01393-N Document 41 Filed 06/14/21             Page 7 of 8 PageID 238



designates the Northern District of Texas as the proper venue to litigate disputes, and

Dunn fails to demonstrate that this is an unusual case warranting disregard of the

forum-selection clause, nor does he raise any public-interest factors weighing against

enforcement. Accordingly, the Court must honor the VSP’s forum-selection clause and

transfer this action to the United States District Court for the Northern District of Texas.

See Atl. Marine, 571 U.S. at 64 (stating that “forum-selection clauses should control

except in unusual cases”).

        As the Court will transfer the action, it does not reach the portion of the Motion

seeking dismissal of the Complaint in the alternative to transfer. All outstanding

motions, including that portion of the Motion, are transferred to the Northern District of

Texas. See Roe v. Gray, 165 F. Supp. 2d 1164, 1173 (D. Colo. 2001) (finding that

where a district court grants a motion to transfer based on a forum-selection clause, the

transferee court should determine all aspects of the case).

                                          IV. CONCLUSION

        For the reasons set forth above, the Court ORDERS as follows:

1.      Defendants’ Motion (ECF No. 13) is GRANTED IN PART;

2.      This case is TRANSFERRED to the United States District Court for the Northern

        District of Texas, and the Clerk shall transmit the file to the Clerk of that court;

3.      The portion of the Motion seeking dismissal of the Complaint will remain pending

        in the Northern District of Texas; and

4.      Unless and until ordered otherwise by the Northern District of Texas, unexpired

        deadlines in this case (if any) continue to control.




                                               7
Case 3:21-cv-01393-N Document 41 Filed 06/14/21         Page 8 of 8 PageID 239



   Dated this 14th day of June, 2021.

                                            BY THE COURT:



                                            ______________________
                                            William J. Martínez
                                            United States District Judge




                                        8
